Title: From John Adams to Richard Rush, 7 January 1814
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy Jan 7 1814

A thousand thanks for your favour of 25 and 31. Ult. The Times are too serious to write. I expect De Troit and all Michigan, and all Perry’s Fleet will go. I know not whait is to prevent Washington City, The Treasury Office, the Presidents Pallace and the proud Capitol, from becoming The Head Quarters of British Principles. Admiral Warren might have done it long ago.
Prejudice, Partiality, Affection, Interest, have too much dominion over me, to allow me to trust myself to write or Speak, or almost even to think of the Gentleman you So plainly point out. I will only Say that the Universal Opinion in the North is, that he was Sent 3, 4. 5. or 6 thousands miles from his native Soil that he might be out of it, and out of the Way. I will Say one thing more. I have long foreseen that he would be treated by his Country, with as much Unkindness, as your Father was, and from the Same Motives and on the Same Principles.
It was a Maxim of the Romans never to treat in Adversity. When the Gauls were bearding the Senators, No Man dared to move for Negotiation, or pronounce the Word Peace. When Hannibal, tryumphant, thundered at the Gates of Rome, No Motion was made to Send Ambassadors to Carthage or their General: No man dared to pronounce the Word Peace.
The Britons have never for fifty years taken So profound a Measure as the present, Timeo Danaos, et dona ferentes.
You  will be Suprised when I Say that your own Statesman Finlay, is the only Member of Congress, who knows any thing of the Matter. I appeal to Governor M. Kean. I cannot appeal to your Father. He was not a Member of Congress in 1774. and 1775. But I can Appeal to Govr. M. Kean with entire Confidence.
This Country must have a Winnowing. The Chaff must be Separated from the Wheat.
You ask if I have ever known more difficult and dangerous Times.—Yes, infinitely more difficult and dangerous Times. Every Moment, from 1761 to 1774, was more difficult and dangerous than this. I have Seen the time when Congress were chased like a Covey of Patridges from Philadelphia to Trenton,  from Trenton to Lancaster and from Lancaster to Yorktown and from Yorktown to Baltimore. I have Seen the time when Washington was hunted through New Jersey, and from Brandywine to Valley Forge &c We had ropes about our Necks, then, and Axes and Hurdles before our Eyes.
I have Seen the time, the moment, when the whole System of Europe and America, depended upon Holland.
But enough, and too much, of Egotism and Vanity.
Timeo Danaos, et dona ferentes.
There must be a Winnowing. The Chaff must be Separated from the Wheat, however the Winds blow for that purpose.
The real military Genius and Experience have been neglected, and Chaff, Froth and Ignorance have been promoted. You may be Secret or not as you  please. The Times are too Solemn for me to dread any thing.

John Adams